Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Billy Wayne Speights, Appellant                      Appeal from the 102nd District Court of
                                                     Bowie County, Texas (Tr. Ct. No.
No. 06-12-00137-CR        v.                         09F0006-102). Opinion delivered by Chief
                                                     Justice Morriss, Justice Carter and Justice
The State of Texas, Appellee                         Moseley participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court finding Speights guilty of
indecency with a child by exposure and render a judgment of acquittal with respect to that count.
We affirm the trial courts remaining judgments.
       We note that the appellant, Billy Wayne Speights, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED MARCH 26, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk